DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The term “room temperature” is being interpreted in view of the definition provided at page 6 of the specification, “room temperature herein is the environmental temperature in the step of molding the ceramic body for sintering and is normally 25±5°C.”

Claim Objections
Claim 3 is objected to because of the following informalities:  In line 3, it appears “maintaining” should read --maintained-- to make grammatical sense.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “sintering a ceramic molded body prepared by the method for preparing a ceramic molded body for sintering according to claim 1”.  It is unclear if this requires all of the steps of claim 1 to be performed as part of the method of claim 8, or if the limitation is attempting to incorporate only the product of claim 1 in a product-by-process claim format.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsushima ‘574 (US 2017/0174574 A1), as evidenced by Sekisui (“S-LEC Tg (Glass transition temperature) and Hydroxyl content.” undated. [retrieved 2022-02-28]. Retrieved from the Internet: <URL: https://www.sekisui.co.jp/cs/eng/products/slec//datasheet/1323409_33178.html>.).
Regarding claim 1, Matsushima ‘574 teaches:
preparing a raw material powder slurry by adding a ceramic powder and thermoplastic resin to a solvent so that the thermoplastic resin is present in a amount of 2% by weight or more and 40% by weight or less based on the total weight of the ceramic powder and thermoplastic resin (¶ [0042] - 100 parts by mass alumina powder mixture + 7.8 parts by mass polyvinyl butyral calculates to about 7.2 % by weight of thermoplastic resin)
molding a cast-molded body by wet-casting the raw material powder slurry into a predetermined shape and drying (¶ [0042])
molding a first-stage press molded body by isostatic pressing the dried cast-molded body at room temperature as first-stage isostatic press molding (¶ [0042] - “placing them in a package and evacuating the package”)
molding a ceramic molded body by warm isostatic pressing (WIP) the first-stage press-molded body with heating its body up to a temperature of 85°C as second-stage isostatic press molding (¶ [0042]).
Matsushima ‘574 is silent regarding glass transition temperature of the thermoplastic resin.  However, Matsushima ‘574 describes using polyvinyl butyral, Product No. BM-2 from Sekisui Chemical Co., Ltd., as the thermoplastic resin (¶ [0042]).  Sekisui evidences that the glass transition temperature of polyvinyl butyral BM-2 is above 60°C and below 70°C (chart).  Thus the glass transition temperature of this thermoplastic resin in Matsushima ‘574 is higher than room temperature, and the warm isostatic pressing temperature of Matsushima ‘574 is higher than the glass transition temperature of the thermoplastic resin.  
Regarding claim 2, Matsushima ‘574 further teaches the first-stage isostatic press molding is cold isostatic press (CIP) molding (¶ [0042] - “placing them in a package and evacuating the package”).
Regarding claim 3, Matsushima ‘574 further teaches after molding the first-stage press-molded body, heating of the first-stage press-molded body is started while a first-stage isostatic pressing state is maintained and subsequently WIP molding is performed as the second-stage isostatic press molding (¶ [0042]).
Regarding claim 4, Matsushima ‘574 further teaches a pressing medium in the WIP molding is water or oil (¶ [0042]).
Regarding claim 5, Matsushima ‘574 further teaches the thermoplastic resin has a glass transition temperature higher than room temperature and lower than a boiling point of a pressing medium in WIP molding (¶ [0042] - wherein Sakisui evidences the glass transition temperature is higher than room temperature and lower than 100°C, the boiling point of water).
Regarding claim 6, Matsushima ‘574 further teaches the thermoplastic resin is at least one selected from the group as claimed (¶ [0042]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima ‘574 (US 2017/0174574 A1), as evidenced by Sekisui, in view of Hermann ‘086 (US 5,914,086).
Regarding claim 7, Matsushima ‘574 teaches cast-molding the slurry (¶ [0031], [0042]), but is silent regarding solid-liquid separation of the raw material slurry by centrifugal cast molding.  In analogous art of molding green ceramic bodies, Hermann ‘086 suggest molding a cast-molded body from a ceramic slurry through solid-liquid separation of the slurry by centrifugal cast molding as a known method for forming a ceramic green body, and for the benefit of increasing green body density and suppressing drying shrinkage and cracking (column 1, lines 50-55; column 2, lines 37-67). It would have been obvious to one of ordinary .

Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsushima ‘574 (US 2017/0174574 A1), as evidenced by Sekisui, in view of Ikari ‘222 (US 2016/0201222 A1).
Regarding claim 8, Matsushima ‘574 teaches the steps according to claim 1 as described above.  Matsushima ‘574 further teaches sintering the ceramic molded body, and further hot isostatic pressing (HIP) the sintered ceramic molded body (¶ [0044], [0065]).  Matsushima ‘574 is silent regarding the sintering being in an inert atmosphere or vacuum.  In analogous art of sintering transparent ceramics, Ikari ‘222 suggests that sintering may be performed in inert gas, oxygen, hydrogen, or vacuum (¶ [0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matsushima ‘574 by sintering in an inert atmosphere or in a vacuum, as suggested by Ikari ‘222, as a known atmosphere for sintering transparent ceramics.
Regarding claim 9, Matsushima ‘574 further teaches degreasing the ceramic molded body before sintering (¶ [0044]).
Regarding claim 10, Matsushima ’574 is silent regarding a step of annealing the HIP treated body after the HIP treating.  Ikara ‘222 suggests annealing a HIP treated body after the HIP treating for the benefit of amending oxygen defects and discoloration of the body (¶ [0065]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Matsushima ‘574 by annealing the HIP treated body 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741